PER CURIAM.
Whereas the decision and judgment of this court was entered on the 7th day of April, 1959 (110 So.2d 685) affirming an order of the Circuit Court of the Eleventh Judicial Circuit of Dade County, Florida, entered October 28, 1958 in the above styled cause, and
Whereas, on.review of this court’s decision and judgment by petition for cer-tiorari, the Supreme Court of Florida, by its opinion and judgment filed December 2, 1959, 116 So.2d 767 quashed this court’s decision and judgment, and
Whereas, the mandate of the Supreme Court of Florida, now lodged in this court, directs this court to remand the cause to *8the trial judge for reconsideration of his order of October 28, 19S8, aforesaid, consistent with the views expressed in the opinion and judgment of the Supreme Court of Florida;
Now, Therefore, it is Ordered that the decision and judgment of this court, filed in this cause on April 7, 1959 aforesaid, is withdrawn and vacated and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the cause is remanded to the trial judge of the Circuit Court of the Eleventh Judicial Circuit of Dade County, Florida, for reconsideration of his order of October 28, 1958, in the light of the opinions expressed in the opinion and judgment of the Supreme Court of Florida, dated December 2, 1959, aforesaid; costs allowed shall be taxed in the Circuit Court (Rule 3.16, subd. b, Florida Appellate Rules, 31 F.S.A.).
HORTON, C. J., and PEARSON, and CARROLL, CHAS., JJ., concur.